324 F.2d 178
William Alfred JORDAN, Appellant,v.UNITED STATES of America, Appellee.
No. 20104.
United States Court of Appeals Fifth Circuit.
November 6, 1963.

S. Gunter Toney, Tallahassee, Fla., for appellant.
Clinton Ashmore, U. S. Atty., Richard W. Ervin, III, Stewart J. Carrouth, Asst. U. S. Attys., Tallahassee, Fla., for appellee.
Before RIVES and JONES, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
The appellant seeks relief from a sentence for violation of the internal revenue law imposing a tax on distilled spirits, 26 U.S.C.A. § 5601(a) (12), and makes two contentions on appeal. He first urges that it was error to admit testimony that when he was arrested, about eight months after the offense, he gave a fictitious name. The evidence was admissible both as justifying an inference of guilt by hiding under an assumed name and as proof of identity.


2
The second point is that the argument of the prosecutor in addressing the jury that "the case must go without any contradiction that the defendant" transported moonshine whiskey, was a prohibited comment on the appellant's failure to testify. The law is otherwise. Garcia v. United States, 5th Cir. 1963, 315 F.2d 133.


3
There is no showing of error. The judgment and sentence of the district court are


4
Affirmed.